Delaney, J. Claimant, Prince Harrison, filed his complaint on July 23, 1951, wherein he alleges damages for the years he was compelled to serve in the Illinois State Penitentiary in violation of his constitutional rights. On October 24, 1951, respondent filed its motion to strike claimant’s complaint, and dismiss this cause. Thereafter, claimant filed his motion to strike respondent’s motion to dismiss. We have held in the case of James Montgomery vs. State, No. 4264, that for this Court to have jurisdiction of subject matter of this type the Legislature, by express provision, would have to create an act providing for such a remedy. The motion of respondent to strike and dismiss this cause is hereby sustained. Case dismissed.